DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment filed on 27 December 2021 in response to the non-final Office action mailed on 28 September 2021 has been considered.  Claim(s) 17-32 is/are pending.  Claim(s) 1-16 has/have been canceled.  Claim(s) 17-32 has/have been examined in this action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 17-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,538,842 in view of US 9,175,703 to Maertens et al.

Hakansson discloses each of the limitations of the current claims but does not disclose specifically wherein the separate and flexible tongue comprising a first portion, wherein a width of the first portion is wider than a width of a widest portion of the inner portion of the insertion groove.
Maertens et al. disclose the separate and flexible tongue comprising a first portion (75), wherein a width of the first portion is wider than a width of a widest portion of the inner portion of the insertion groove (width of the top portion 75 is wider than the width of the lower portion of the groove 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the groove and the tongue of the locking mechanism of Hakansson with the desired width as taught by Maertens so to enable the tongue to move in and out of the insertion groove to allow interlocking of the panels when assembled and preventing the movement of the tongue all the way into the tongue which prevents the locking mechanism from becoming inoperative.



Claims 17-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,202,996 in view of US 9,175,703 to Maertens et al.

Hakansson discloses each of the limitations of the current claims but does not disclose specifically wherein the separate and flexible tongue comprising a first portion, wherein a width of the first portion is wider than a width of a widest portion of the inner portion of the insertion groove.
Maertens et al. disclose the separate and flexible tongue comprising a first portion (75), wherein a width of the first portion is wider than a width of a widest portion of the inner portion of the insertion groove (width of the top portion 75 is wider than the width of the lower portion of the groove 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the groove and the tongue of the locking mechanism of Hakansson with the desired width as taught by Maertens so to enable the tongue to move in and out of the insertion groove to allow interlocking of the panels when assembled and preventing the movement of the tongue all the way into the tongue which prevents the locking mechanism from becoming inoperative.

Allowable Subject Matter
Claims 17-32 are rejected under Double Patenting but are otherwise deemed allowed.

Response to Arguments
Applicant’s arguments, see Page 1 of the Remarks, filed 12/27/2021, with respect to the priority date of the invention have been fully considered and are persuasive.  The objection to the priority date has been withdrawn. 
Applicant’s arguments, see Page 2 of the Remarks, filed 12/27/2021, with respect to the rejection under 112(a) have been fully considered and are persuasive.  The 112(a) rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635